Citation Nr: 1327786	
Decision Date: 08/30/13    Archive Date: 09/05/13

DOCKET NO.  10-07 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Mac, Counsel



INTRODUCTION

The Veteran served on active duty from January 1975 to May 1978.   This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).  

Records in the Virtual VA paperless claims processing system and the Veterans Benefits Management System have been reviewed and considered.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran is service connected for residuals of right ankle fracture, degenerative joint disease of the lumbar spine, and residuals of fracture of the right fifth metacarpal.  Subsequent to his last VA TDIU examination in August 2008, the Veteran in February 2010 stated that he could not work due to constant pain in his back and right ankle.  

As the most recent VA treatment records in the claims folder are dated in 2009, the Veteran's assistance should be obtained to ensure that copies of any outstanding pertinent records from 2009 to the present are obtained. 

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should determine if there are any outstanding recent medical records.

2.  Schedule the Veteran for a TDIU examination/evaluation.  The examiner/specialist should be asked to opine as to whether the Veteran's service-connected residuals of right ankle fracture and degenerative joint disease of the lumbar spine combine to prevent him from securing and following substantially gainful employment.  

The examiner is asked to provide a rationale for the opinion rendered.  If the examiner is not able to provide an opinion, he or she should explain why.

3.  Thereafter, readjudicate the TDIU claim. If the issue is denied, a supplemental statement of the case should be provided to the Veteran and his representative.  The issue should be returned to the Board for appropriate appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
H.N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

